Exhibit 10.29
Summary of Director Compensation

          Compensation paid to non-employee directors        
Annual retainer
  $ 50,000  
Annual restricted stock award
  $ 75,000 (1)
Annual stock option grant
  $ 35,000 (1)
Stock option grant upon initial election or appointment
  Prorated(2)
Restricted stock grant upon initial election or appointment
  Prorated(2)
Attendance at Board meetings in excess of 10 meetings in a given year
  $ 1,500 (3)
 
       
Compensation for attendance at committee meetings (in person or by phone)
       
Audit Committee
  $ 1,250  
Compensation Committee
  $ 1,000  
Nominating and Governance Committee
  $ 1,000  
 
       
Additional compensation for Board and Committee chairpersons
       
Non-employee Board Chair
       
Annual retainer
  $ 35,000  
Annual restricted stock award
  $ 30,000 (1)
Annual stock option grant
  $ 15,000 (1)
Audit Committee (if not Board Chair)
  $ 10,000  
Compensation Committee (if not Board Chair)
  $ 10,000  
Nominating and Governance Committee (if not Board Chair)
  $ 7,500  

 

(1)   Awards are granted based on grant date fair value.   (2)   Upon an initial
election or appointment to the Board of Directors on a date other than the date
of an annual meeting of stockholders, each non-employee director is
automatically granted a prorated annual option grant and restricted stock award,
based on the number of full calendar months between the date of initial election
or appointment and the date of the first anniversary of the then last annual
meeting of stockholders.   (3)   Each one-year period is measured from the date
of one annual meeting of stockholders to the next annual meeting of
stockholders, beginning with the 2008 Annual Meeting of Stockholders.

Directors shall be paid cash compensation on a quarterly basis. Directors will
also be reimbursed for reasonable Coinstar related travel expenses.

 